KRUEGER, Judge.
The appellant was tried and convicted of the offense of possessing intoxicating liquor for the purpose of sale, and his punishment was assessed -at confinement in the state penitentiary for a term of two years.
Omitting the formal parts, we quote the indictment as follows: “John B. French on or about the 2nd day of March, 1934, and anterior to the presentment of this Indictment, in the County of Cherokee and State of Texas, did then and there unlawfully possess intoxicating liquor for the purpose of sale.”
*1092Tlie indictment is fundamentally defective for tlie reasons stated in tlie case of Offield v. State (Tex. Cr. App.) 75 S.W.(2d) 882, opinion on motion for rehearing.
The judgment is reversed and the prosecution ordered dismissed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.